COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00218-CV


IN THE INTEREST OF T.B., T.B.,
AND M.B., CHILDREN


                                     ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      Appellant K.P. attempts to appeal from the trial court’s judgment signed on

June 10, 2010. Appellant K.B. timely filed a notice of appeal in this case on June

24, 2010.    See Tex. R. App. P. 26.1(b), 28.1(a); Tex. Fam. Code Ann.

§ 263.405(a) (Vernon 2008). Therefore, the notice of appeal for K.P. was due

July 8, 2010, but was not filed until September 17, 2010.2 See Tex. R. App. P.

26.1(d). K.P. filed a “Motion to Extend Time to File Notice of Appeal,” but it was
      1
       See Tex. R. App. P. 47.4.
      2
       K.P.’s motion for new trial did not operate to extend the deadline for filing
the notice of appeal. See Tex. Fam. Code Ann. § 263.405(c); see also Tex. R.
App. P. 28.1(b).
not filed until September 17, 2010, more than fifteen days after the July 8, 2010

deadline for filing the notice of appeal. See Tex. R. App. P. 26.3.

      On October 1, 2010, we notified K.P. of our concern that the court may not

have jurisdiction over her appeal because the notice of appeal was not timely

filed. We informed K.P. that the appeal was subject to dismissal for want of

jurisdiction unless she or any party desiring to continue the appeal filed a

response on or before October 11, 2010, showing grounds for continuing the

appeal. We have not received a response.

      The times for filing a notice of appeal are jurisdictional in this court, and

absent a timely filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b); Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997). Accordingly, we deny K.P.’s “Motion to Extend Time to File Notice

of Appeal” and dismiss K.P.’s appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a); 43.2(f).


                                             PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: December 2, 2010




                                     2